Argued January 31, 1928.
The questions involved on this appeal from a declaratory judgment in favor of defendants are stated by plaintiff, appellant, as follows: "1. Is the Act of the General Assembly of the Commonwealth of Pennsylvania approved May 13, 1927, P. L. 1009, in violation of section 1 of the Fourteenth Amendment of the federal Constitution, in that it prohibits any corporation from establishing, owning or conducting any pharmacies or drug stores, other than those owned and conducted by it at *Page 144 
the time of the passage of said act, unless all the members of said corporation are registered pharmacists? 2. Is said act in violation of the Constitution of Pennsylvania in so far as it contains the said prohibition?" Both these questions were negatived by the court below, which held that the act in question was constitutional. When the case was presented to this court, it was stated to us that the first of the above questions was involved in a case pending on appeal before the Supreme Court of the United States. Such being the fact, we deferred announcing our judgment until the federal Supreme Court had passed on the case before it. On Monday, November 19, 1928, that tribunal declared the act in controversy to be unconstitutional as in contravention of the Fourteenth Amendment, and all the material questions argued before us are passed upon in the course of that opinion: see Liggett Co. v. Baldrige, 278 U.S. 105. It would serve no useful purpose to go over the ground again in the present case; it is necessary to say only that, after argument before us, we reached the same conclusion as stated in Liggett v. Baldrige.
The declaratory judgment entered by the court below is reversed; the act in question is declared to be unconstitutional, and judgment is here entered for plaintiff.